Exhibit 10 (b)
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 11th
day of April, 2008, by and between THE TAUBMAN COMPANY ASIA LIMITED, a Cayman
Islands company (“Employer”), and MORGAN PARKER, of Unit 5, 179 Baroona Road,
Rosalie, QLD 4064, Australia (“Executive”).
SECTION 1. SERVICES; TERM
     1.1 Engagement. Employer has employed and, subject to the provisions of
this Agreement, shall continue to employ Executive, and Executive shall serve
Employer as President. In such capacity, Executive shall be responsible for the
day-to-day operations of Employer and its subsidiaries and affiliates in Asia,
and shall seek out and, at the direction and subject to the approval of
Employer’s Board of Directors (the “Board”) and Chief Executive Officer (the
“CEO”), negotiate transactions, and shall perform such other services for and on
behalf of Employer as directed from time to time by the CEO or the Board, all in
accordance with the business purposes of Employer. Executive shall have such
corporate power and authority as shall reasonably be required to enable the
discharge of his duties in office. For the term of this Agreement, Executive
shall report to the CEO.
     1.2 Duty to Employer. For so long as Executive shall be employed hereunder,
Executive shall devote all of’ his business time, energy and ability to the
business, affairs and interests of Employer and its subsidiaries and to matters
related thereto, shall faithfully and diligently promote Employer’s interests
and shall perform the services contemplated by this Agreement. Executive agrees
to observe and comply with the rules and regulations of Employer as adopted by
the Board respecting the performance of Executive’s duties and agrees to carry
out and perform all such reasonable orders, directions and policies of Employer,
its Board and its CEO as they may be, from time to time, stated either orally or
in writing.
     1.3 Board Seat. Employer’s sole shareholder, Taub-Co Asia Management, Inc.,
a Cayman Islands company, has appointed Executive to serve on the Board as a
director and agrees to continue such appointment for the Term. Executive has
accepted such appointment and agrees to continue to serve on the Board as a
director for the Term.
     1.4 Affiliates. Executive agrees to serve, without additional remuneration,
on the board of directors or in such executive capacity for one or more Asian
affiliates of Employer, including, without limitation, direct or indirect
subsidiaries of Employer, as the Board or the CEO may from time to time request.
In such capacity, Executive agrees to faithfully and diligently promote the
business, affairs and interests of Employer and such affiliates.
     1.5 Term. Unless earlier terminated, Employer shall employ Executive, and
Executive shall serve Employer, in accordance with the provisions of this
Agreement (i) for the term (the “Initial Term”) commencing on the Effective Date
(as defined below) and continuing through to the date which is thirty-six
(36) months after the Effective Date and (ii) thereafter, on the expiration of
the Initial Term or any renewal term, Executive’s employment hereunder will be
automatically renewed for an additional period of twelve (12) months commencing
immediately following such expiration unless either Employer or Executive gives
written notice at least

 



--------------------------------------------------------------------------------



 



ninety (90) days prior to the expiration of the Initial Term or such renewal
term declining to renew Executive’s employment hereunder. For purposes of this
Agreement, the Initial Term, together with all renewal terms, shall be referred
to as the “Term.” “Effective Date” means April 11, 2008.
SECTION 2. COMPENSATION
     2.1 Salary. Executive will be paid a salary of US$1,100,000.00 per annum,
in equal installments at the end of each month, until the end of the Initial
Term, or if sooner, until Executive’s termination of employment for other than
“good reason,” or termination of Executive’s employment for “good cause” or
termination of Executive’s employment for death or disability. Employer and
Executive agree to review the salary annually to determine whether any increase
is appropriate; however, Employer will make the final decision in its sole
discretion. In addition, Executive will have the potential to earn an annual
bonus of up to US$400,000.00 if Executive’s performance exceeds expectations.
The actual bonus to which Executive will be entitled will be determined and paid
during the first quarter of the subsequent calendar year based on Employer’s and
Executive’s performance, as determined by Employer in good faith. Following the
Initial Term, Executive’s salary and annual bonus will be determined pursuant to
good faith negotiation between Employer and Executive. Employer shall consider
any reasonable proposal from Executive to structure payment of his salary to
achieve tax efficiencies.
     2.2 Benefits.
          (a) For the duration of Executive’s employment hereunder, Employer
will provide Executive with the following benefits:

     
Company Car:
  Employer will pay up to US$2,500 per month toward the cost of Executive
leasing a car of Executive’s choice.
 
   
Home Office:
  Subject to Employer’s review and approval of costs incurred in connection
therewith, Employer will pay up to US$200 per month to reimburse Executive for
maintenance of a home office.
 
   
Business Club:
  Employer will pay for Executive’s membership in a business/recreation club
acceptable to Employer in its reasonable discretion.

Executive shall provide Employer with receipts to substantiate any expenses
subject to payment or reimbursement by Employer hereunder.
          (b) To the extent that Executive meets eligibility requirements
applicable to employees generally in any benefit plan of Employer, Executive
shall be entitled to participate in such plan.
          (c) Except as explicitly provided otherwise in this Agreement,
Executive shall not participate in or be eligible to participate in any bonus,
pension, profit, severance or incentive

2



--------------------------------------------------------------------------------



 



compensation plan of Employer or any of its affiliates. In no event shall
Executive be entitled to benefits under both an Employer (or affiliate) plan and
a comparable plan of any other entity, and in no event shall Executive be
entitled to duplicative benefits under any plans of Employer and/or its
affiliates or such other entities. Except insofar as benefits are explicitly
granted in the other provisions of this Agreement, Employer reserves the right
to modify, suspend or discontinue any and all benefit plans, practices, policies
and programs at any time (whether before or after termination of employment)
without notice to or recourse by Executive.
     2.3 Vacation.
          (a) Executive shall be entitled to up to twenty-five (25) days of paid
vacation each twelve (12) month period. Paid vacation shall accrue on a pro rata
basis from the Effective Date. Vacation time will continue to accrue so long as
Executive’s total accrued vacation does not exceed four (4) weeks at any time.
          (b) In addition to such vacation time as is provided in paragraph
(a) above, in each calendar year, Executive shall be entitled to such statutory
holidays as are required by Hong Kong law.
     2.4 Taxation. Executive shall be solely responsible to pay all taxes and
any other imposts as may be levied or assessed by any competent authority on any
sums paid and/or other benefits provided to Executive by Employer. All
compensation payable hereunder, shall be subject to applicable taxes,
withholding and other required, normal or elected employee deductions.
SECTION 3. BUSINESS EXPENSES
     During the term of this Agreement, to the extent that such expenditures
constitute ordinary and necessary business expenses, Employer shall reimburse
Executive promptly, for reasonable business expenditures, including travel,
entertainment and business meetings, substantiated in accordance with policies,
practices and procedures established from time to time by the Board and incurred
in pursuit and furtherance of Employer’s business and good will.
SECTION 4. TERMINATION
     Executive shall continue to be employed by Employer hereunder until such
time as his employment is terminated pursuant to this Section 4 or otherwise
expires in accordance with Section 1.5.
     4.1 Termination by Employer.
          (a) Disability. In the event that Executive shall fail, because of
illness, incapacity or injury which is determined to be total and permanent by a
physician selected by Employer or its insurers to render for three
(3) consecutive months or for shorter periods aggregating sixty (60) or more
business days out of seventy-five (75) business days in any twelve (12) month
period, the services contemplated by this Agreement, Executive’s employment
hereunder may be terminated by written notice of termination from Employer to
Executive.

3



--------------------------------------------------------------------------------



 



          (b) Death. In the event of Executive’s death, Executive’s employment
hereunder shall be deemed automatically terminated.
          (c) For Cause. Employer may terminate Executive’s employment hereunder
at any time for “good cause” by written notice of termination to Executive if
     (1) Executive has either been convicted in court in relation to his
personal dishonesty or negligent or willful professional misconduct, or
following submission to the HKIAC by Employer, an arbitral tribunal shall
determine that Executive could be convicted in court in relation to his personal
dishonesty or negligent or willful professional misconduct;
     (2) (i) Executive has either been found civilly liable by a court or
arbitral panel in relation to his personal dishonesty or negligent or willful
professional misconduct, or following submission to the HKIAC by Employer, an
arbitral tribunal shall determine that Executive could be found civilly liable
by a court in relation to his personal dishonesty or negligent or willful
professional misconduct, and (ii) in the case of civil liability for dishonesty
or willful misconduct, the damages that may be assessed against Executive,
together with all damages that may be assessed or have been assessed against
Executive in respect of any other similarly actionable dishonest or willful
action, are not less than US$10,000, or in the case of civil liability for
negligence, the damages that may be assessed against Executive, together with
all damages that may be assessed or have been assessed against Executive in
respect of any other similarly actionable negligence, are not less than
US$1,000,000;
     (3) the Board, acting in good faith, shall determine that Executive has
materially breached any fiduciary duty to Employer;
     (4) the Board, acting in good faith, shall determine that Executive has
engaged in habitual drug or alcohol abuse which materially impairs his ability
to perform his duties;
     (5) the Board, acting in good faith, shall determine that Executive has
violated any law, rule or regulation which would have a material adverse impact
on Employer or has committed a crime (other than minor traffic violations or
similar offenses);
     (6) the Board, acting in good faith, shall determine that Executive is
insane or legally incompetent to manage his business affairs;
     (7) Executive has filed, or consented to, any petition or other proceeding
in bankruptcy with respect to himself;
     (8) any third party has filed a petition or instituted any other proceeding
which is not stayed within sixty (60) days of such filing seeking to find
Executive bankrupt or insolvent; or

4



--------------------------------------------------------------------------------



 



     (9) the Board, acting in good faith, shall determine that Executive has
breached any of the provisions of this Agreement which breach is not cured
within thirty (30) days after Employer notifies Executive thereof in writing.
          (d) Without Cause. Employer shall have the right to terminate
Executive’s employment with Employer at any time by one hundred eighty
(180) days’ prior written notice of termination from Employer to Executive.
     4.2 Termination by Executive.
          (a) For Reason. Executive may terminate his employment hereunder at
any time for “good reason” by written notice of termination to Employer in the
event that (i) Employer has materially breached any of the provisions of this
Agreement, including without limitation, any failure to pay Executive
compensation due hereunder or any reduction in Executive’s salary during the
Initial Term below the amount provided in Section 2.2, which breach is not cured
within thirty (30) days after Executive notifies Employer thereof in writing and
(ii) any significant change in the duties and responsibilities of Executive
inconsistent in any material and adverse respect with Executive’s title and
position (including status, officer positions and reporting requirements),
authority, duties or responsibilities.
          (b) Without Cause. Executive may, at any time, terminate his
employment hereunder upon giving Employer at least ninety (90) days’ prior
written notice.
     4.3 Effects of Termination.
          (a) Payment of Salary. In the event that, prior to the end of the
Initial Term and each renewal term, Executive’s employment is terminated by
Employer for other than “good cause,” or is terminated by Executive for “good
reason,” Executive’s salary shall continue to be paid to him until the end of
the Term; provided, however, that (i) subject always to Executive’s obligations
under Section 6.1, Executive shall in good faith endeavor to find other
comparable employment, and (ii) any salary continuation due to him under this
paragraph will be subject to reduction on a dollar-for-dollar basis according to
any cash compensation earned by him after the second anniversary of the
Effective Date as a result of such other employment.
          (b) Resignation from Other Positions. At such time as Executive’s
employment hereunder ceases, Executive shall, at Employer’s request, resign
immediately from any and all directorships or other positions which Executive
may hold with respect to Employer or any subsidiary thereof.
          (c) Resignation and Release of Claims. Promptly following expiration
or termination of Executive’s employment hereunder, Executive shall execute and
deliver to Employer a Resignation and Release of Claims in substantially the
form attached hereto as Exhibit A.

5



--------------------------------------------------------------------------------



 



     4.4 Remedies on Termination.
          (a) No Limitation. Employer’s exercise of its right to terminate shall
be without prejudice to any other right or remedy to which it or any of its
affiliates may be entitled at law or in equity or under this Agreement.
          (b) Exclusive Remedy. Upon expiration or termination of Executive’s
employment hereunder, Executive agrees that payment of the amounts required by
Section 4.3(a) shall constitute the sole and exclusive obligation of Employer in
respect of Executive’s employment with and relationship to Employer and that
Executive shall not be entitled to any other remedy for termination of his
employment hereunder except for such payment, all in accordance with the terms
hereof and subject to any limitations hereunder. Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of Executive’s employment hereunder.
SECTION 5. REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties of Each Party. Each party hereto
represents to the other as follows:
          (a) Such party has the authorization power and right to execute,
deliver and fully perform its obligations hereunder in accordance with the terms
hereof,
          (b) This Agreement does not require any authorization, consent,
approval, exemption or other action by any other party and does not conflict
with or result in the breach of the terms, conditions or provisions of,
constitute a default under, or result in a violation of any agreement,
instrument, order, judgment or decree to which such party is subject.
     5.2 Additional Representations and Warranties of Executive. In addition to
the representations and warranties given above, Executive represents, warrants
and covenants to Employer as follows:
          (a) Executive has no other outstanding commitments inconsistent with
any of the terms of this Agreement or the services to be rendered hereunder.
There are no circumstances which will interfere with, or prevent, Executive
using his best efforts in the course of his employment with Employer.
          (b) Executive will not bring to Employer for use in the performance of
Executive’s duties hereunder any confidential or proprietary information or
property of any other person without the express written consent of such other
person.
          (c) Except as disclosed in writing to Employer, there are no prior,
pending or existing customer complaints, or regulatory, self-regulatory,
administrative, civil or criminal matters, or any other impediments that would
affect Executive’s employment, licensing or registration. Should Executive
become a subject of any such complaints, actions or matters, Executive agrees to
immediately report such fact, in writing, to Employer.

6



--------------------------------------------------------------------------------



 



          (d) Executive has no other agreements or understandings, written or
oral, with Employer regarding compensation.
SECTION 6. NON-COMPETITION
     6.1 Non-Competition. Executive acknowledges that, in the course of his
employment with Employer pursuant to this Agreement, he will become familiar
with trade secrets and other confidential information concerning Employer and
its affiliates and that his services have been and will be of special, unique
and extraordinary value to the Company. Executive agrees that for the Term (and,
if Executive’s employment hereunder is terminated or expires within ten
(10) years after the Effective Date, for a period of one (1) year thereafter),
he shall not in any manner, directly or indirectly, through any Executive
Related Entity or otherwise, engage or be engaged, or assist any other person,
firm, corporation, enterprise or business in engaging or being engaged, in the
Line of Business in the Territory unless previously approved in writing by
Employer.
     6.2 Conflicts of Interest. Without limiting the foregoing, without the
prior express written authorization of the Board or such committee as may be
designated from time to time by the Board to screen possible conflicts of
interest between the activities of individual managers and Employer’s business,
Executive shall not, directly or indirectly, during the Term and for one year
thereafter, engage in any activity (a “Conflict of Interest”) competitive with
or adverse to the business of Employer or its affiliates, whether alone, as a
partner, or as an officer, director, employee or investor of or in any other
entity. Notwithstanding anything to the contrary in the preceding sentence, it
is expressly understood and agreed that:
          (a) Ownership by Executive of less than five percent (5%) in aggregate
of the outstanding shares of capital stock of any corporation with one or more
classes of its capital stock listed on a securities exchange or publicly traded
in the over-the-counter market shall not be deemed to constitute a Conflict of
Interest.
          (b) It shall not be a Conflict of Interest for Executive to serve in
any capacity with any civic, educational or charitable organization, provided
that such activities and services do not interfere or conflict with the
performance of his duties hereunder or create any conflict of interest with such
duties.
     6.3 Non-Solicitation of Employees. Executive agrees that during the Term
and for a period of one year thereafter, Executive will not, directly or
indirectly, disrupt, damage, impair, or interfere with the business of Employer
or any affiliate thereof by hiring, or allowing any Executive Related Entity to
hire, any employee of Employer or any affiliate thereof or by soliciting,
influencing, encouraging or recruiting any employee of Employer or any affiliate
thereof to work for Executive or an Executive Related Entity.
     6.4 Severability of Provisions. Executive agrees that each of the
restrictions set out in Sections 6.1, 6.2 and 6.3 above represents a separate
and independent restriction, and that such restrictions are reasonable having
regard to Executive’s position with Employer. If for any reason whatsoever, any
one or more of such restrictions contained in such Sections shall, individually
or taken together, be adjudged to go beyond what is reasonable for the
protection of the legitimate interest of the Employer and its affiliates, such
restriction or restrictions shall be severed from

7



--------------------------------------------------------------------------------



 



this Agreement without affecting the remainder of the provisions in this
Agreement, which shall remain in full force and effect.
     6.5 Injunctive Relief. Executive agrees that the covenants and restrictions
set out in Sections 6.1, 6.2 and 6.3 above are fair, reasonable and necessary
and are reasonably required for the protection of Employer and its affiliates,
having regard to Executive’s seniority and position with Employer. Executive
also acknowledges that any breach by him of any provision of Sections 6.1, 6.2
and 6.3 above is likely to cause irreparable harm to Employer and its interests.
Executive accepts that monetary damages are unlikely to adequately compensate
Employer in such event, and hence, in the event of any actual or threatened
breach of any provision of Sections 6.1, 6.2 and 6.3 above, Executive agrees
that Employer shall be entitled to injunctive or other equitable relief from any
court of competent jurisdiction to enjoin such breach (without being required to
post any bond or other security therefor), and Executive expressly submits to
the jurisdiction of any such court for this purpose. Executive also consents to
the issuance by such court of a temporary restraining order to maintain the
status quo pending the outcome of any substantive proceedings.
     6.6 Definitions. For purposes of this Section 6, the following capitalized
terms shall have the meanings provided below:
     (1) “Executive Related Entity” means any person, firm, corporation,
enterprise, or partnership, other than Taubman Properties Asia LLC, in which
Executive holds any interest or in respect of which Executive serves as an
officer, director, shareholder, investor or employee or serves as an advisor or
consultant, or in relation to which Executive is otherwise affiliated.
     (2) “Line of Business” means investment in commercial properties and/or the
development, operation or management of such properties.
     (3) “Territory” means the People’s Republic of China, the Hong Kong Special
Administrative Region, the Macau Special Administrative Region, the Republic of
China, the Republic of Korea, Japan, Singapore, Malaysia, Indonesia, Thailand,
Cambodia, Vietnam, India, and Australia.
SECTION 7. COMPLIANCE
     Executive agrees to abide by all existing and future laws, all rules and
regulations set forth by all competent regulatory agencies, exchanges, and
self-regulatory bodies and Employer’s internal rules and regulations and
policies and practices. Executive further agrees to submit to such supervision
as may be necessary to ensure compliance therewith.
SECTION 8. MISCELLANEOUS
     8.1 Succession; Survival. This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns, but without the
prior written consent of Executive, this Agreement may not be assigned other
than in connection with a merger or sale of all or substantially all of the
assets of Employer or a similar transaction in which the successor or assignee
assumes (whether by operation of law or express assumption) all obligations of

8



--------------------------------------------------------------------------------



 



Employer hereunder. The obligations and duties of Executive hereunder are
personal and otherwise not assignable. Amounts payable to Executive hereunder
shall not be subject to sale, transfer, pledge, assignment or alienation other
than by will or the laws of descent and distribution.
     8.2 Notices. Any notice or other communication to be delivered to any party
hereto in connection with this Agreement shall be in writing and sent to the
address for such party indicated below, or at such other address as such party
may from time to time in writing designate to the other party:
          If to Employer:
The Taubman Company Asia Limited
c/o Taubman Asia Management Limited
Level 24, One Pacific Place
88 Queensway, Admiralty, Hong Kong
Facsimile: (852) 3607-1300
Attention: Chief Executive Officer
          With a copy to:
The Taubman Company LLC
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
United States of America
Facsimile: +1-248-258-7601
Attention: General Counsel
          If to Executive:
Morgan Parker
5/179 Baroona Road
Rosalie
Queensland 4064
Australia
Each such notice or other communication shall be effective (i) if given by
telecommunication, when transmitted to the applicable number so specified in (or
pursuant to) this Section 8.2 and an appropriate confirmation of transmission is
received, or (ii) if given by any other means, when actually delivered to the
intended address.
     8.3 Entire Agreement; Amendments. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof and it supersedes
any prior agreements, undertakings, commitments and practices relating to
Executive’s employment by Employer or its affiliates. No amendment or
modification of the terms of this Agreement shall be valid unless made in
writing and signed by Executive and, on behalf of Employer, by an individual
expressly so authorized by the Board.

9



--------------------------------------------------------------------------------



 



     8.4 Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.
     8.5 Choice of Law. This Agreement, the legal relations between the parties
and any action, whether contractual or non-contractual, instituted by any party
with respect to matters arising under or growing out of or in connection with or
in respect of this Agreement, the relationship of the parties or the subject
matter hereof shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and performed in such jurisdiction and
without regard to conflicts of law doctrines, to the extent permitted by law.
     8.6 Arbitration. Subject to Section 6.5, any dispute, controversy or claim
arising out of or in respect of this Agreement (or its validity, interpretation
or enforcement), the employment relationship or the subject matter hereof shall,
at the request of any party hereto, be submitted to and settled by arbitration
conducted before a single arbitrator in Hong Kong under the auspices of the
HKIAC. The arbitration tribunal shall apply the Rules of Arbitration of the
United Nations Commission on International Trade Law. The arbitration of such
issues, including the determination of any amount of damages suffered, shall be
final and binding upon the parties to the maximum extent permitted by law.
Judgment upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. Each party shall bear its own expenses, and
Employer and Executive shall respectively bear one-half the aggregate amount of
arbitration costs.
     8.7 Confidentiality; Proprietary Information. Executive agrees to not make
use of, divulge or otherwise disclose, directly or indirectly any trade secret
or other confidential or proprietary information concerning the business
(including but not limited to its employees, services, practices or policies) of
Employer or any of its Affiliates (“Confidential Information”) of which
Executive may learn or be aware as a result of Executive’s employment during the
Term, except to the extent such use or disclosure is (i) necessary to the
performance of this Agreement and in furtherance of Employer’s best interests,
(ii) lawfully obtainable from other sources, or (iii) authorized in writing by
Employer. All records, files, documents, drawings, specifications, software,
equipment and similar items relating to the business of Employer or its
affiliates, including without limitation all records relating to customers (the
“Documents”), whether prepared by Executive or otherwise coming into Executive’s
possession, shall remain the exclusive property of Employer or such affiliates.
Upon termination of employment, Executive agrees to promptly deliver to Employer
all Documents in the possession or under the control of Executive. The
provisions of this Section 8.7 shall survive the expiration, suspension or
termination of this Agreement for any reason. In the event Executive becomes
legally compelled to disclose any Confidential Information, then Executive will
provide Employer with prompt notice thereof so that Employer may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 8.7. In the event that such protective order or other
remedy is not obtained, or that Employer waives compliance with the provisions
of this Section 8.7, Executive will furnish only that portion of the
Confidential Information which, in Employer’s reasonable judgment, is legally
required unless applicable law (or an authority having jurisdiction thereunder)
dictates otherwise.

10



--------------------------------------------------------------------------------



 



     8.8 Place of Employment. The principal place of employment and the location
of Executive’s principal office shall be in Hong Kong or such other place as
shall be mutually agreed upon by Executive and Employer; provided, however, that
Executive will be expected to engage in frequent travel as Employer may
reasonably request or as may be required for the proper rendition of services
hereunder.
     8.9 Severability. If this Agreement shall for any reason be or become
unenforceable in any material respect by any party, this Agreement shall
thereupon terminate and become unenforceable by the other party as well. Subject
to Section 6.4, if any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances, to the fullest extent permitted by law.
     8.10 Section Headings. Section and other headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
     8.11 Counterparts. This Agreement and any amendment hereto may be executed
in one or more counterparts. All of such counterparts shall constitute one and
the same agreement and shall become effective when a copy signed by each party
has been delivered to the other party.
     8.12 Representation By Counsel; Interpretation. Employer and Executive each
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the matters contemplated by this Agreement.
Accordingly, any rule of law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of the parties.
     8.13 Right of Offset. Employer shall have the right to set off, against any
amount otherwise payable to Employee under this Agreement, any amount owed by
Employee to Employer or to any affiliate of Employer, whether under this
Agreement or otherwise.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have executed, or caused their duly
authorized representatives to execute, this Agreement as of the date first-above
written.

            THE TAUBMAN COMPANY ASIA LIMITED,
a Cayman Islands Company
      By:   /s/ Robert S. Taubman         Its: Chief Executive Officer         
      By:   /s/ Morgan B. Parker         MORGAN PARKER             

Solely for the purpose of Section 1.3 hereof:

          TAUB-CO ASIA MANAGEMENT, INC.,
a Michigan corporation
      By:   /s/ Robert S. Taubman         Its: President             

12



--------------------------------------------------------------------------------



 



         

Exhibit A
RESIGNATION AND RELEASE OF CLAIMS
     Reference is made to that certain Employment Agreement, dated as of
April 11, 2008 (the “Employment Agreement”), between The Taubman Company Asia
Limited (the “Employer”) and Morgan Parker. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Employment Agreement.
     I, Morgan Parker, hereby resign from all directorships or other positions
which I may hold with Employer or its subsidiaries and affiliates.
     Except for the payment of amounts provided for in Sections 4.3(a) of the
Employment Agreement, I hereby acknowledge that I have no outstanding claims
whatsoever against Employer or any of its subsidiaries and otherwise discharge
Employer and each of its subsidiaries from any claims which I may have against
Employer or such subsidiary as of the date hereof.

                       Morgan Parker    

Date:                                        

13